DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed with respect to claim 1, 10, 15 and their dependent claims have been fully considered but they are not persuasive. Applicant argues that Lotan teaches away from the first user sharing a unique identifier with a second user, the unique identifier giving  permissions to access and make changes to the first users’ profile because the first user is unconscious. However Lotan discloses multiple modes for a first user to share a unique identifier and modes for identifying a first user if the user in unconscious. Paragraphs 0022, 0032, 0038, 0042-0043 describe IVR password, Acccess password and QR code which maybe given or presented by a conscious first user to a second user which allows the second user to access the first users profile and make changes in the form of notes. Ratnakar already disclose that authorized personnel could modify the user profile including changing dosing and other prescription information. Ratnakar was silent as to how personnel become authorized. Lotan teaches a method for authorizing access. For at least the foregoing reasons claims 1, 10, 15 and their dependent claims stand rejected.




	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 8, 15-17, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ratnakar in view of Lotan et al. US 2014/0122053.
	Ratnakar discloses a method for managing medication using a medication system comprising:
(Re claim 1,15) “providing a server having a plurality of databases, including a drug-to-drug interaction database, a drug-to-allergy interaction database, and a database of user profiles, wherein the server is accessible by a first user and a second user” (para 0065, 114 figure 11). “detecting a current time of the first user, the first user being associated with a first user’s profile within the database of user profiles, wherein the first user’s profile comprises a medication prescription list” (para 0048, 0064, 0066). “providing a medication dispenser adapted to store and dispense medication, the medication being associated with a first medication prescription of the medication prescription list, the first medication prescription having a set of instructions for consumption by the first user; adding the first medication prescription to the first user’s profile (para 0048, 0064, 0066, figure 2). “implementing a reminder schedule for the first user according to the set of instructions and the current time detected” (para 0013, 0051). “sending consumption reminder notifications to the first user according to the reminder schedule” (para 0013, 0051). “tracking adherence by the first user to the set of instructions” (para 0052). Ratnakar discloses allowing a second user to access a user’s profile by various devices and make changes (para 0052).
Ratnakar does not disclose sharing a unique Identifier with a second user to grant access to the first user’s profile 
Lotan teaches sharing a unique Identifier with a second user to grant access to the first user’s profile (abstract, figure 3, para 0022, 0032, 0038, 0042-0043).

(Re claim 2) “wherein the first user accesses the server through a first user’s electronic device or the medication dispenser, and wherein a second user accesses the server through a second user’s electronic device; and wherein the medication dispenser is adapted to be in communication with the server” (figure 11).
Re claim 3) “the medication management system being adapted to receive an import of the first medication prescription information into the first user’s profile via the first user; and the method further comprising the steps of searching the first user’s profile and automatically recognizing if the medication prescription list comprises at least a second medication prescription information” (para 0048, 0065). “searching the drug-to-drug interaction database if the at least a second medication prescription information is found, and automatically recognizing if a drug-to-drug interaction between the first medication prescription information and the at least a second medication prescription information is found” (para 0065). “searching the first user’s profile, and automatically recognizing if at least a first allergy is found; and searching the drug-to-allergy database if the at least a first allergy is found, and automatically recognizing if a drug-to-allergy interaction between the first medication prescription information and the at least a first allergy is found” (para 0048, 0065).
(Re claim 4,16) “issuing a first warning notification to the first user if the drug-to-drug interaction is found; issuing a second warning notification to the first user if the drug-to-allergy interaction is found” (para 0065).

(Re claim 6) “the changes to the medication prescription list comprise instructions for discontinuation of a prescribed medication of the medication prescription list” (para 0062).
(Re claim 8) “automatically recognize if a non-adherence to the set of instructions according to the predetermined time interval by the first user has occurred due to a late consumption of the medication; and adjust the reminder schedule for the first user such that the set of instructions is followed, by measuring the predetermined time interval from the late consumption of the medication” (para 0053).
(Re claim 17) “confirming that the medication has been consumed after receiving the consumption reminder notifications; and entering a confirmation in the server of an adherence to the set of instructions” (para 0053).
(Re claim 19) As taught by Lotan in the rejection of claims 1, 10 and 15 the QR code is displayed on a users device and scanned by a second user device (abstract, figure 3, para 0038).
(Re claim 20) “receiving a notification if changes to the medication prescription list of the first user’s profile are made by the second user; receiving an adjusted reminder schedule implemented by the server if the changes to the medication prescription list are made; and receiving the consumption reminder notifications according to the adjusted reminder schedule and the current time of the first user detected by the server” (claim 16, para 0058, 0062).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ratnakar/Lotan in view of Blum et al. US 2017/0053095.
Ratnakar/Lotan discloses the method as rejected above.
Ratnakar/Lotan does not disclose automatically detecting a change in time zone and adjusting the reminder schedule accordingly.
Blum teaches automatically detecting a change in time zone and adjusting the reminder schedule accordingly (para 0040).
It would have been obvious to one skilled in the art to modify the system of Ratnakar/Lotan to include automatically detecting a change in time zone and adjusting the reminder schedule accordingly because it helps a user stay compliant with their medication schedule.

 Claims 10-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ratnakar/Lotan in view of McCullough US 2017/0020785.
Ratnakar/Lotan discloses the method as rejected above, specifically in claims 1,2 and 5.

McCullough teaches scanning a written label to enter prescription information (para 0034, figure 4).
It would have been obvious to one skilled in the art to modify the method of Ratnakar to include scanning a written label to enter prescription information because it allows the user to fill a dispenser without a pharmacist or manually entering prescription information.
(Re claim 11) “confirming that the medication has been consumed after receiving the consumption reminder notifications; and entering a confirmation in the server of an adherence to the set of instructions” (para 0053).
(Re claim 12) “receiving a first warning notification if a drug-to-drug interaction is found by the server in the first user’s profile and the plurality of databases; and receiving a second warning notification if a drug-to-allergy interaction is found by the server in the first user’s profile and the plurality of databases” (para 0065).
(Re claim 13,14) As taught by Lotan in the rejection of claims 1, 10 and 15 the QR code is displayed on a users device and scanned by a second user device (abstract, figure 3, para 0038).

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ratnakar/Lotan in view of Blum et al. US 2017/0053095.
Ratnakar/Lotan discloses the method as rejected above.
Ratnakar/Lotan does not disclose automatically detecting a change in time zone and adjusting the reminder schedule accordingly.

It would have been obvious to one skilled in the art to modify the system of Ratnakar/Lotan to include automatically detecting a change in time zone and adjusting the reminder schedule accordingly because it helps a user stay compliant with their medication schedule.

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ratnakar/Lotan in view of Mehrotra US 2016/0212389 or Burrows et al. US 2015/0095047.
Ratnakar/Lotan discloses the system as rejected above.
Ratnakar/Lotan does not disclose detecting a change in tilt and/or weight of the dispenser and receiving confirmation form the first user of medication consumption.
Mehrotra teaches detecting a change in tilt and/or weight of the dispenser and receiving confirmation form the first user of medication consumption (para 0011).
Burrows teaches detecting a change in tilt of the dispenser and receiving confirmation form the first user of medication consumption (para 0045).
It would have been obvious to one skilled in the art to modify the system of Ratnakar/Lotan to including detecting a change in tilt or weight confirming medication consumption because it adds an additional layer of certainty that the user is complying with their medication regiment.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY R WAGGONER whose telephone number is (571)272-8204.  The examiner can normally be reached on Mon-Thurs 5am-330pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on 571-272-6911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TIMOTHY R. WAGGONER
Primary Examiner
Art Unit 3651



/TIMOTHY R WAGGONER/Primary Examiner, Art Unit 3651